 
Exhibit 10.1
 
MODIFICATION TO
12% SENIOR SECURED ORIGINAL ISSUE DISCOUNT CONVERTIBLE DEBENTURE
 
                This MODIFICATION TO 12% SENIOR SECURED ORIGINAL ISSUE DISCOUNT
CONVERTIBLE DEBENTURE (“Modification”) is dated as of this 10th day of November,
2017, which Modification changes that certain Senior Secured Original Issue
Discount Convertible Debenture (this “Debenture”) of AzurRx BioPharma, Inc., a
Delaware corporation, (the “Company”), dated as of April 11, 2017, issued to
Lincoln Park Capital Fund, LLC (“Holder”), pursuant to that certain Securities
Purchase Agreement, dated April 11, 2017, by and between the Company and Holder
(the “Purchase Agreement”). Unless otherwise defined herein, defined terms set
forth in this Modification shall have the meanings set forth in the Debenture.
 
For good and valuable consideration, the receipt and suffiency of which is
hereby acknowledged, the Company and Holder agree as follows:
 
1. Maturity Date. For and in consideration for the issuance to Holder of 30,000
shares of the Company’s common stock, $0.001 par value (“Shares”), which Shares
shall be issued to Holder on or before five (5) days from the date hereof:
 
2.1 The definition of the Maturity Date as set forth in the Debenture shall be
November 29, 2017; and
 
2.2 Section 6 of the Debenture shall be replaced in its entirety as follows:
 
Section 6.                      Acceleration and Extension of Maturity Date. The
Maturity Date shall be November 29, 2017, unless extended, at the election of
the Company to July 11, 2018, by written notice to the Holder on or before
November 27, 2017 (the “Extension Notice Date”), together with the deliverables
set forth in Section 2.2(b) of the Purchase Agreement and so long as (A) the
Company is not in default under the terms of any of the Transaction Documents
after receipt of notice from the Holder of the same (subject to any cure
periods), and (B) subject to and in accordance with the terms herein and in the
Purchase Agreement.
 
2. Miscellaneous. The provisions of the Debenture, as modified herein, shall
remain in full force and effect in accordance with its terms. The parties do not
in any way waive each party’s respective obligations to comply with any of the
provisions, covenants and terms of the Debenture (as modified hereby), the
Purchase Agreement, and the other agreements referred to in the Debenture and
the Purchase Agreement. To the extent of any conflict between the Debenture
and/or the Purchase Agreement, and this Modification, the terms of this
Modification shall control. The Company hereby confirms that the Registration
Statement (File No. 333-219385) is effective and current and available for use
and sale by the Holder with respect to all of the Holder’s Registerable
Securities as defined in the Registration Rights Agreement between the parties.
The Company agrees that it shall immediately notify Holder in the event the
Registration Statement is not current and available for use. In the event that
the Registration Statement is not current and available for use by Holder for
any 30 consecutive day period at any time between the date hereof and July 31,
2018, and the Registerable Securities are not otherwise freely tradable by
Holder, then the Company shall pay the Holder in cash on or before July 31,
2018, an amount equal to 1.5% of the outstanding principal and interest owed to
Holder for each day that the Registerable securities are not freely tradable by
Holder. The Company shall file a current report on Form 8-K with respect to this
Modification within one business day from the date hereof. This Modification
shall be governed by the laws of the State of Illinois without regard to the
conflict of laws provisions thereof.
 
 
*********************
 
(Signature Pages Follow)
 
 

 
 
IN WITNESS WHEREOF, the parties have caused this Modification to be duly
executed as of day and year first above written.
 
 
 AZURRX BIOPHARMA, INC.
 
 
 
 By:_/s/ Johan M. Spoor________
 
 Name: Johan M. Spoor
 
 Title: Chief Executive Officer
 
 
 
 
 
 LINCOLN PARK CAPITAL FUND, LLC
 
  
 
 BY: LINCOLN PARK CAPITAL, LLC
 
 BY:ROCKLEDGECAPITAL CORPORATION
 
 
 
 By:_/s/ Josh Scheinfeld________
 
 Name: Josh Scheinfeld
 
 Title: President

 
 
 
 
 
